Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Norimatsu et al. (US Pub. 2008/0241631).
                                            
           Norimatsu et al.  disclose in Figures 2a-2b, 4a-4b and 6 a liquid container (10) comprising: 

            Regarding claim 1, a liquid storing chamber (FR1, GR1) in which a liquid is stored (Figure 2b); 
a first member (11) that includes a cylindrical first side wall (11) that surrounds at least a portion of the liquid storing chamber (FR1, GR1), a first opening (11b) surrounded by a first end portion of the first side wall (11), and a second opening (unmarked second opening that is close by a number 12) surrounded by a second end portion of the first side wall (11) (Figures 2a-2b);
 a liquid outlet member (35) that includes an outlet (34a) through which the liquid flows out, the liquid outlet member (34a) being attached to the first opening (31); and 
a second member (12) joined to the first member (11), the second member (12) sealing the liquid storing chamber (FR1, GR1) from a second opening side, wherein when viewed in a central axis direction of the first member (11), a joint between the first member (11) and the second member (12) is formed outside an area surrounded by a boundary between the first member (11) and the second member(12)  in the liquid storing chamber (FR1, GR1). 
           Regarding claim 2, wherein the second member (12) includes a bottom wall (12) that opposes the second opening of the first member (11), and a cylindrical second side wall (11) that extends from the bottom wall (12) towards a first member side and that surrounds at least a portion of the liquid storing chamber (Figures 2b and 6). 

             Regarding claim 4, wherein the second side wall (12) is inserted in the second opening and is in contact with an entire circumference of an internal circumferential surface of the first side wall (11), the bottom wall (12) includes an extension portion that extends in a radial direction of the second side wall (12) and that opposes an entire circumference of an end surface of the first side wall (11) that surrounds the second opening, and the joint is a portion in which the extension portion and the end surface of the first side wall (11) are joined to each other (Figures 2b and 6). 
             Regarding claim 5, wherein the second side wall (12) is inserted in the second opening and is in contact with an entire circumference of an internal circumferential surface of the first side wall (11), the first member (11) further includes a cylindrical first-member-side external circumferential wall portion (11) that surrounds an external circumference of the first side wall (11), and the joint is a portion in which an end portion of the first-member-side external circumferential wall portion on a second member side and the second member (12) are joined to each other (Figures 2b and 6). 
           Regarding claim 6, wherein a protrusion that protrudes outwards in a radial direction of the first-member-side external circumferential wall portion is provided at the end portion of the first-member-side external circumferential wall portion on the second member side, the bottom wall includes an extension portion that extends in a radial direction of the second side wall from an external circumference of the second side wall and that is in contact with the protrusion, and the joint is a portion in which the protrusion and the extension portion are joined to each other  (Figures 2b and 6). 
             Regarding claim 8, wherein the second side wall (12) is inserted in the second opening and is in contact with an entire circumference of an internal circumferential surface of the first side wall (11), the first member (11) includes a peripheral protrusion that extends outwards from   
             Regarding claim 9, wherein a protruding edge portion that protrudes outwards in a radial direction of the second-member-side external circumferential wall portion and that opposes the peripheral protrusion of the first member (11) is provided at the end portion of the second-member-side external circumferential wall portion (12) on the first member side, and the joint is a portion in which the protruding edge portion and the peripheral protrusion are joined to each other (Figures 2b and 6).  

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103 (a) as being unpatentable over Norimatsu et al. (US Pub. 2008/0241631) in view of  Kobayashi et al. (US Pub. 2017/0136778).  
            
           Norimatsu et al. disclose in Figures 2a-2b, 4a-4b and 6 a liquid container (10) comprising: 


            Regarding a part of claim 12, wherein the second side wall (2) is in contact with an entire circumference of an internal circumferential surface of the first side wall (11), the first member further includes a cylindrical first-member-side external circumferential wall portion that surrounds an external circumference of the first side wall (11) and that extends towards the second member (12), the second member further includes a cylindrical second-member-side external circumferential wall portion that extends from the bottom wall (12) towards the first member side (12) and that surrounds an external circumference of the first-member-side external circumferential wall portion (11) (Figures 2b and 6).
 
              However, Norimatsu et al.  do not disclose the joint that includes a heat caulking portion that joins the protrusion and the extension portion to each other by heat caulking; wherein the joint includes a heat caulking portion that joins the protruding edge portion and the peripheral protrusion to each other by heat caulking; a screw portion provided at a portion in which an internal circumferential surface of the second-member-side external circumferential wall portion and an external circumferential surface of the first side wall oppose each other; and the joint includes a screw portion provided at a portion in which an internal. circumferential surface of the second-member-side external circumferential wall portion and an external circumferential surface of the first-member-side external circumferential wall portion oppose each other. 

           Kobayashi et al. disclose in Figures 1 and 7 a liquid discharge system comprising:


         Regarding claim 10, wherein the joint includes a heat caulking portion that joins the protruding edge portion and the peripheral protrusion to each other by heat caulking (paragraph 0213).
          Regarding a part of claim 11, a screw portion (fasten member) provided at a portion in which an internal circumferential surface of the second-member-side external circumferential wall portion and an external circumferential surface of the first side wall oppose each other (paragraph 0213).
            Regarding a part of claim 12, and the joint includes a screw portion provided at a portion in which an internal circumferential surface of the second-member-side external circumferential wall portion and an external circumferential surface of the first-member-side external circumferential wall portion oppose each other (paragraph 0213). 
 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kobayashi et al. in the Norimatsu et al.’s liquid container for the purpose of perfectly fixing between two elements by applying fusing, fasten member, heat caulking, and glue.          


Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,315,397; US Pat. 7,325,909; US Pub. 2004/0055661; US Pub. 2017/0348640) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853